DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-8, 10, 11, 13-16, and 18-20   is/are rejected under 35 U.S.C. 102 (A)(1) as being anticipated by Lee et al. (US 20220051959 A1; Lee).
Regarding claim 1, Lee discloses a semiconductor package, comprising: an interposer (Fig.6, 400; ¶25) having a first surface and a second surface opposite to the first surface, and including a plurality of bonding pads (Fig. 6, 42/18; ¶30/32), each bonding pad of the plurality of bonding pads includes a first pad pattern (Fig. 6, 42; ¶30/32) provided to be exposed from the first surface and having a first width and a second pad pattern (Fig. 6, 18; ¶30/32) provided on the first pad pattern and having a second width greater than the first width; and first (Fig. 6, 701; ¶60) and second (Fig. 6, 702; ¶60) semiconductor devices on the interposer.  
Regarding claim 2, Lee discloses the semiconductor package of claim 1, wherein the interposer (Fig.6, 400; ¶25) further includes redistribution wirings (Fig.6, 44; ¶32) therein that electrically connect the first (Fig. 6, 701; ¶60) and second (Fig. 6, 702; ¶60) semiconductor devices to the plurality of bonding pads.  
Regarding claim 4, Lee discloses the semiconductor package of claim 1, wherein the first pad pattern (Fig. 6, 42; ¶30/32) includes a first metal material and the second pad pattern (Fig. 6, 18; ¶30/32) includes a second metal material different from the first metal material.  
18 is Cu/Cu/Au, Cr/Cr—Cu/Cu, TiW/Cr/Cu, Ti/Ni/Au, and Cr/Cu/Au.
 42 is Cu, Mo, Co, Ru, W, TiN, TaN, WN
Regarding claim 5, Lee discloses the semiconductor package of claim 4, wherein the first metal material (Fig. 6, 42; ¶33) includes at least one of copper, aluminum and titanium.  
 42 is Cu, Mo, Co, Ru, W, TiN, TaN, WN
Regarding claim 6, Lee discloses the semiconductor package of claim 4, wherein the second metal material (Fig. 6, 18; ¶39) includes at least one of nickel, molybdenum, titanium, gold, silver, chromium and tin.  
18 is Cu/Cu/Au, Cr/Cr—Cu/Cu, TiW/Cr/Cu, Ti/Ni/Au, and Cr/Cu/Au.
Regarding claim 7, Lee discloses the semiconductor package of claim 1, wherein a difference between the second width of the second pad pattern (Fig. 6, 18; ¶30/32) and the first width of the first pad pattern (Fig. 6, 42; ¶30/32)  is within a range of 0.1 m to 2 m.  
The matrix layer 22  is 4 microns - 20 microns. The first metal material 42 extends the above the thickness of the matrix layer. Polymer matrix layer 12 is 4 microns - 60 microns thick.  Layer 18 extends the width of the matrix layer.
For examination purposes of claim 7 the first width is 5 microns and the second width is 4 microns causing the difference to be 1 micron.
Regarding claim 8, Lee discloses the semiconductor package of claim 1, wherein the first pad pattern (Fig. 6, 42; ¶30/32) has a first thickness and the second pad pattern (Fig. 6, 18; ¶30/32) has a second thickness less than the first thickness.  
Regarding claim 10, Lee discloses the semiconductor package of claim 1, wherein the interposer (Fig.6, 400; ¶25) further includes a plurality of second bonding pads (Fig. 6, 80; ¶40) provided to be exposed from the second surface, and a width of the second bonding pad is smaller than a width of the bonding pad (Fig. 6, 42/18; ¶30/32).  
Regarding claim 11, Lee discloses a semiconductor package, comprising: an interposer (Fig.6, 400; ¶25) including a redistribution wiring (Fig.6, 44; ¶32) having a first surface and a second surface opposite to the first surface and having redistribution wirings formed therein and a plurality of bonding pads  (Fig. 6, 42/18; ¶30/32), each bonding pad of the plurality of bonding pads includes a first pad pattern (Fig. 6, 42; ¶30/32) provided to be exposed from the first surface and having a first width and a second pad pattern  (Fig. 6, 18; ¶30/32) on the first pad pattern and having a second width greater than the first width; first  (Fig. 6, 701; ¶60) and second  (Fig. 6, 702; ¶60) semiconductor devices on the second surface of the interposer; and a plurality of conductive connection members  (Fig. 6, 450; ¶72) on respective first pad patterns.
Regarding claim 13, Lee discloses the semiconductor package of claim 11, wherein the first pad pattern (Fig. 6, 42; ¶30/32) includes a first metal material and the second pad pattern (Fig. 6, 18; ¶30/32) includes a second metal material different from the first metal material.  
18 is Cu/Cu/Au, Cr/Cr—Cu/Cu, TiW/Cr/Cu, Ti/Ni/Au, and Cr/Cu/Au. 42 is Cu, Mo, Co, Ru, W, TiN, TaN, WN
Regarding claim 14, Lee discloses the semiconductor package of claim 13, wherein the first metal material (Fig. 6, 42; ¶33) includes at least one of copper, aluminum and titanium and the second metal material (Fig. 6, 18; ¶39) includes at least one of nickel, molybdenum, titanium, gold, silver, chromium and tin.  
42 is Cu, Mo, Co, Ru, W, TiN, TaN, WN
18 is Cu/Cu/Au, Cr/Cr—Cu/Cu, TiW/Cr/Cu, Ti/Ni/Au, and Cr/Cu/Au.
Regarding claim 15, Lee discloses the semiconductor package of claim 11, wherein a difference between the second width of the second pad pattern (Fig. 6, 18; ¶30/32) and the first width of the first pad pattern (Fig. 6, 42; ¶30/32)  is within a range of  0.1 m to 2 m.  
The matrix layer 22  is 4 microns - 20 microns. The first metal material 42 extends the above the thickness of the matrix layer. Polymer matrix layer 12 is 4 microns - 60 microns thick.  Layer 18 extends the width of the matrix layer.
For examination purposes of claim 7 the first width is 5 microns and the second width is 4 microns causing the difference to be 1 micron.
Regarding claim 16, Lee discloses the semiconductor package of claim 11, wherein the first pad pattern (Fig. 6, 42; ¶30/32) has a first thickness and the second pad pattern (Fig. 6, 18; ¶30/32) has a second thickness less than the first thickness.
Regarding claim 18, Lee discloses the semiconductor package of claim 11, wherein the interposer (Fig.6, 400; ¶25) further includes a plurality of second bonding pads (Fig. 6, 80; ¶40) provided to be exposed from the second surface, and a width of the second bonding pad is smaller than a width of the bonding pad (Fig. 6, 42/18; ¶30/32).  
Regarding claim 19, Lee discloses the semiconductor package of claim 18, further comprising a plurality of second conductive connection members (Fig. 6, 788; ¶60) on respectively second bonding pads.  (Fig. 6, 80; ¶40) 
Regarding claim 20, Lee discloses a semiconductor package, comprising: a package substrate (Fig. 6, 200; ¶69); an interposer (Fig.6, 400; ¶25) on the package substrate, having a first surface and a second surface opposite to the first surface, and including a plurality of first bonding pads (Fig. 6, 42/18; ¶30/32) and a plurality of second bonding pads (Fig. 6, 80; ¶40), each first bonding pad of the plurality of first bonding pads includes a first pad pattern  (Fig. 6, 42; ¶30/32) provided to be exposed from the first surface and having a first width and a second pad pattern (Fig. 6, 18; ¶30/32) provided on the first pad pattern and having a second width greater than the first width,  the plurality of second bonding pads (Fig. 6, 80; ¶40) being exposed to the second surface; first (Fig. 6, 701; ¶60) and second (Fig. 6, 702; ¶60) semiconductor devices spaced apart from each other on the second surface of the interposer; a plurality of first conductive connection members (Fig. 6, 450; ¶72) on respective first pad patterns; and a plurality of second conductive connection members (Fig. 6, 788; ¶60) on respective second bonding pads, wherein a width of the second bonding pad (Fig. 6, 80; ¶40) is smaller than the first (Fig. 6, 42/18; ¶30/32)width of the first pad pattern.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20220051959 A1; Lee) in view of Chen et al. (US 20170221859 A1; Chen).
Regarding claim 3, Lee discloses the semiconductor package of claim 2, wherein the plurality of the bonding pads  (Fig. 6, 42/18; ¶30/32) includes a connection pad that is electrically connected to the redistribution wiring ( Fig.6, 44; ¶32) but is silent on  and a dummy pad that is not electrically connected to the redistribution wiring.  
Chen discloses the substrate 202 may include third active conductive pads 214 and fourth active conductive pads 216 respectively in two opposite surfaces of the substrate 202, and another set of active RDLs (not shown) may be electrically connected between the third active conductive pads 214 and the fourth active conductive pads 216.(¶27)  Pads 216 with no corresponding pad 214 on the opposite surface would not have RDL wiring to connect to since redistribution wiring is connected between 214 and 216.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date  to have a dummy pad for use in strengthening the bond between another layer.
Regarding claim 12, Lee discloses the semiconductor package of claim 11, but is silent on wherein the plurality of the bonding pads includes a connection pad and a dummy pad, the connection pad is electrically connected to the redistribution wiring, and the dummy pad is not electrically connected to the redistribution wiring.  
Lee disclose wherein the plurality of the bonding pads  (Fig. 6, 42/18; ¶30/32) includes a connection pad that is electrically connected to the redistribution wiring ( Fig.6, 44; ¶32) 
Chen discloses the substrate 202 may include third active conductive pads 214 and fourth active conductive pads 216 respectively in two opposite surfaces of the substrate 202, and another set of active RDLs (not shown) may be electrically connected between the third active conductive pads 214 and the fourth active conductive pads 216.(¶27)  Pads 216 with no corresponding pad 214 on the opposite surface would not have RDL wiring to connect to since redistribution wiring is connected between 214 and 216.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date to have a dummy pad for use in strengthening the bond between another layer.
Claim(s) 9 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20220051959 A1; Lee).
Regarding claim 9, Lee discloses the semiconductor package of claim 8, but is silent on wherein the first thickness and the second thickness are within a range of 1 m to 10 m.  
The matrix layer 22 is 4 microns - 20 microns. The first metal material 42 extends the above the thickness of the matrix layer. Polymer matrix layer 12 is 4 microns - 60 microns thick.  Layer 18 extends the width of the matrix layer.
While, Lee does not expressly teaches the range of 1 m- 10 m some of its value ” 4 microns - 60 microns”  fall within the claim range of 1 m- 10 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “4 microns - 60 microns”, as disclosed in prior art, to arrive at the recited limitation.
Regarding claim 17, Lee discloses the semiconductor package of claim 16, wherein the first thickness and the second thickness are within a range of 1 m to 10 m.
The matrix layer 22 is 4 microns - 20 microns. The first metal material 42 extends the above the thickness of the matrix layer. Polymer matrix layer 12 is 4 microns - 60 microns thick.  Layer 18 extends the width of the matrix layer.
While, Lee does not expressly teaches the range of 1 m- 10 m some of its value ” 4 microns - 60 microns”  fall within the claim range of 1 m- 10 m, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  See MPEP 2144.05, I.  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to enable using “4 microns - 60 microns”, as disclosed in prior art, to arrive at the recited limitation.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE C TYNES JR. whose telephone number is (571)270-7606. The examiner can normally be reached 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571) 272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAWRENCE C TYNES JR./           Examiner, Art Unit 2816